Citation Nr: 1421484	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In January 2010, the Veteran filed a claim seeking service connection for conditions that included depression and "shakes and twitching hands."  In January 2012, the Veteran's representative submitted a letter requesting that the claimed "shakes and sweats" are actually symptoms of the claimed nervous disorder and the claims should be consolidated to one claim of entitlement to service connection for PTSD because the .  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for tinnitus and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have headaches that are attributable to his active duty military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a February 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for headaches under the VA's duty-to-assist provisions but finds it is not.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As will be discussed in detail below, there is no competent, credible evidence of a current headache disability.  There is also no evidence that the Veteran suffers from persistent or recurrent symptoms of headaches.  Indeed, other than the Veteran's claim that he "always had headaches," he has produced no evidence that he has any headache disability or related symptomatology.  Without evidence of a current diagnosed disability, or persistent symptoms of a disability, there is no requirement to obtain VA medical examinations in this case.  See McLendon, supra.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for headaches that he claims are due to active duty service.  Neither his June 1970 enlistment examination report nor his July 1972 separation examination makes any mention of any problems the Veteran has with headaches.  His service treatment records show that in July 1971he sought treatment for rhinorrhea.  In August 1971, he sought treatment for complaints of aches, chills, fever, and sweats.  An October 1971 record notes the Veteran has a history of sinus trouble.  However, the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to any headaches.

Upon review of the evidence, the Board finds that although the Veteran had reported in his September 2010 Notice of Disagreement that he "always had headaches," the evidence of record fails to reveal that the Veteran has been diagnosed with a specific headache disorder at any point during the pendency of his claim.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  While the Veteran is competent to report having headaches, the medical evidence of record calls into question his credibility.  Namely, VA treatment records dated July 2012 and April 2013 indicate that the Veteran had "no headaches."  VA treatment records similarly do not show that the Veteran had any history of headaches.

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim seeking service connection for headaches.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, experienced headaches or been diagnosed as having a chronic headache disability, the claim of service connection for headaches must be denied.  

In finding that service connection for headaches is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

Additional development of the evidence is required before the Board can adjudicate the Veteran's claims seeking service connection for tinnitus and an acquired psychiatric disability.  

The Veteran was afforded VA examinations in March 2010 and September 2013 to determine the nature and etiology of his tinnitus.  In both instances, the examiners noted that while the Veteran's demeanor had been pleasant, he failed to comply with test procedures.  The examiners did not report the results because they found the results to be invalid and unreliable.  The examiners found poor consistency with the Veteran's responses and there was poor inter-test agreement.

On remand, the Veteran should be scheduled for another VA examination, where another attempt should be made to conduct evaluation of the Veteran with respect to his tinnitus claim.  If a diagnosis of tinnitus disorder is made, the examiner should render an opinion as to the etiology of the diagnosed disability.

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The duty to assist is a two-way street; if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further failure to cooperate with the VA examination process may adversely affect the outcome of his tinnitus claim.

In September 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD.  The VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, he was diagnosed with depressive disorder NOS ("not otherwise specified").  The examiner noted the Veteran's depressive symptoms that include a preference for isolation, diminished interest for involvement in activities or in social relations, and irritability, but concluded that his current diagnosis was less likely than not specifically related to his military service experiences.  However, the examiner did not provide a sufficient rationale in support of this conclusion.  He simply restated that the Veteran's "symptoms do not appear specifically related to his military service experiences."  The VA examiner also noted that the Veteran stated his symptoms "initiated after his service career."  Because the examiner did not provide a sufficient explanation, the VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, an addendum opinion should be obtained.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for tinnitus or psychiatric complaints since June 2011.  After securing the necessary release, obtain these records.

2.  Then the Veteran's claims file should be returned to the September 2013 VA examiner who conducted the PTSD examination.  If the September 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following a review of the record, and an examination if deemed necessary, the examiner is requested to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater)  that any diagnosed mental health condition is etiologically related to the Veteran's active duty service?  

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his reports of tinnitus since active service.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder and any pertinent records must be available for review by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is requested to state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's tinnitus had its onset during service or is causally related to service or any incident in service, including noise exposure.  The examiner is requested to provide a rationale for any opinion expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


